DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 1-13 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
the prior art does not disclose nor suggest the system and process with the particularly claimed subject matter. The closest prior art is Qing 2018/0277243, however it fails to include the system and process and the medical device, the patient sensor, the output unit, the signal processing unit, the signal curve display with the particularly claimed subject matter.  Qing teaches one or more signal sampling devices to detect parameter data corresponding to at least one physiological parameter; memory to store the parameter data corresponding to the at least one physiological parameter; a display to display parameter data obtained by at least one sensor; and a processor to obtain, according to the parameter data, abnormal event indications having a plurality of different attributes and transmit the abnormal event indications to the display; wherein the abnormal event indications are shown as anomalies identifiers on a timeline. The prior art of record does not fairly teach or suggest, singly or in combination, the system and process and the medical device, the patient sensor, the output unit, the signal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546. The examiner can normally be reached on 8:30-5:00 M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
/SHIRLEY LU/Primary Examiner, Art Unit 2684